Exhibit 10.3
Novation agreement
between
lonza biologics, INC.
and
LONZA SALES AG
and
TRUBION PHARMACEUTICALS, INC.

 



--------------------------------------------------------------------------------



 



Contents

          Clause   Page  
1.      Definitions
    1  
2.      Novation
    2  
3.      Release
    2  
4.      Pre-existing claims
    3  
5.      Governing law
    3  

 



--------------------------------------------------------------------------------



 



THIS NOVATION AGREEMENT is effective from 1st January 2007
Parties

(1)   LONZA BIOLOGICS, INC. incorporated in Delaware whose registered office is
at International Drive, Portsmouth, NH 03801, USA (Biologics).

(2)   LONZA SALES AG incorporated and registered in Switzerland whose registered
office is at Muenchensteinerstrasse 38, CH-4002, Basel, Switzerland (Lonza
Sales).

(3)   TRUBION PHARMACEUTICALS, INC. (formerly known as GENECRAFT, INC.) of 2401
4th Avenue, Suite 1050, Seattle, WA 98121, USA (Customer).

Background

(A)   This Novation Agreement is supplemental to the Agreements (as hereinafter
defined).

(B)   Pursuant to an internal re-organisation within the group of companies of
which both Biologics and Lonza Sales form part, activities previously performed
by Biologics will now be performed by Lonza Sales.

(C)   Upon the terms of Lonza Sales undertaking to perform the Agreements and to
be bound by the terms of the Agreements in place of Biologics, Biologics wishes
to be released and discharged from the Agreements as from 1st January 2007
(Effective Date) and Customer has agreed to release and discharge Biologics from
the Effective Date.

NOW THEREFORE in consideration of the mutual promises and covenants contained
herein, and other good and valuable consideration the receipt of which is hereby
acknowledged, the parties hereby agree as follows:
1. Definitions

1.1   In this Novation Agreement, the following terms have the meanings set
forth below:

  1.1.1   “Agreements” means those certain agreements entered into between
Biologics and Customer and more fully detailed in Schedule 1 hereto.

1.2   Unless otherwise defined in this Novation Agreement or the context
otherwise requires, expressions defined in the Agreements shall have the same
meanings in this Novation Agreement.

1.3   Unless the context otherwise requires, words in the singular include the
plural and vice versa.

1.4   References to any document, including each of the Agreements, include the
same as varied, supplemented or replaced from time to time.

1.5   Clause headings are for convenience of reference only and are not to be
taken into account in construction.

1



--------------------------------------------------------------------------------



 



1.6   Unless otherwise specified, references to Clauses and Recitals are to
Clauses of and the Recitals to this Novation Agreement.

2. Novation

2.1   In consideration of the undertakings of Lonza Sales set out in this
Novation Agreement, with effect from the Effective Date Biologics hereby
relinquishes to Lonza Sales, and Lonza Sales accepts, all of Biologics’ right,
title and interest in and to the Agreements.

2.2   With effect from the Effective Date and in consideration of the
relinquishing by Biologics contained in Clause 2.1, Lonza Sales undertakes:

  (a)   to perform and discharge all the obligations and liabilities of
Biologics under the Agreements insofar as such obligations and liabilities
remain to be performed or discharged;     (b)   if and where appropriate, to
direct Biologics to perform and discharge certain obligations and liabilities
under the Agreements pursuant to inter-company agreements between Lonza Sales
and Biologics, but in respect of which Lonza Sales remains fully responsible to
Customer; and     (c)   to be bound by the provisions of the Agreements to the
same extent and in the same manner as if it had at all times been party to the
Agreements in place of Biologics.

2.3   With effect from the Effective Date and in consideration of the
undertakings of Lonza Sales in Clause 2.2, Customer agrees to accept performance
and discharge by Lonza Sales of Biologics’ obligations and liabilities under the
Agreements, in every way as if Lonza Sales had at all times been party to the
Agreements in place of Biologics.

2.4   Lonza Sales and Customer agree that, with effect from the Effective Date,
Biologics shall have no further liabilities or obligations under the Agreements,
but without prejudice to the rights and remedies of Customer against Lonza Sales
in respect of such liabilities and obligations.

2.5   With effect from the Effective Date, the Agreements shall be read and
construed in all respects as if references therein to Biologics were references
to Lonza Sales.

3. Release

3.1   Biologics and the Customer hereby mutually release each other from their
obligations to one another under the Agreements as from the Effective Date, save
as provided in clause 3 and clause 4.

2



--------------------------------------------------------------------------------



 



3.2   The Customer releases and discharges Biologics from all future claims and
demands whatsoever in respect of the Agreements and accepts the liability of
Lonza Sales under the Agreements from the Effective Date.

4. Pre-existing claims

    Nothing in this Novation Agreement shall affect or prejudice the right or
ability of either Biologics or Customer to bring or pursue any claim or demand
whatsoever against the other relating to matters arising prior to the Effective
Date.

5. Governing law

    This Novation Agreement and any disputes or claims arising out of or in
connection with its subject matter are governed by and construed in accordance
with the laws of the State of New York.

3



--------------------------------------------------------------------------------



 



         
Signed by
for and on behalf of LONZA
BIOLOGICS INC
  /s/ Ralf Geier-Cibin
 
Name:Ralf Geier-Cibin
Title: Director
Date:    
 
       
Signed by
for and on behalf of LONZA SALES
AG
  /s/ Ralf Geier-Cibin
 
Name:Ralf Geier-Cibin
Title: Director
Date:    
 
       
 
  /s/ Gerry Kennedy
 
Name: Gerry Kennedy
Title: Authorized Signatory
Date:    
 
       
Signed by
for and on behalf of TRUBION
PHARMACEUTICALS, INC
(formerly known as GENECRAFT, INC.)
  /s/ Kendall M. Mohler
 
Name: Kendall M. Mohler, Ph.D.
Title: Sr. Vice President, R&D
Date:.7/16/07    

4



--------------------------------------------------------------------------------



 



SCHEDULE 1
AGREEMENTS
1. Manufacturing Services Agreement dated 21 November 2005 (as amended, the
“MSA”)

2. Portsmouth Quality Agreement (referenced in the MSA as just the “Quality
Agreement”) dated 21 November 2005.

5